 
 
IV 
111th CONGRESS
2d Session
H. CON. RES. 253 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2010 
Mr. Hodes submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Recognizing Doris Granny D Haddock, who inspired millions of people through remarkable acts of political activism, and extending the condolences of Congress on the death of Doris Granny D Haddock. 
 
 
Whereas Doris Granny D Haddock was born on January 24, 1910, in Laconia, New Hampshire; 
Whereas Doris Granny D Haddock passed away on March 9, 2010, in Dublin, New Hampshire at the age of 100; 
Whereas Doris Granny D Haddock strongly advocated for campaign finance reform; 
Whereas, at the age of 90, Doris Granny D Haddock walked approximately 3,200 miles across the United States as a show of support for campaign finance reform; 
Whereas Doris Granny D Haddock began the walk for campaign finance reform in the State of California on January 1, 1999, and ended the walk in Washington, District of Columbia, on February 9, 2000; 
Whereas Doris Granny D Haddock walked 10 miles a day throughout the walk for campaign finance reform; 
Whereas more than 2,000 supporters from a wide variety of reform groups met Doris Granny D Haddock at the end of the walk in Washington, District of Columbia; 
Whereas several dozen members of Congress joined Doris Granny D Haddock for the final miles of the walk for campaign finance reform; 
Whereas Doris Granny D Haddock went through 4 pairs of sneakers on the walk across the United States; 
Whereas Doris Granny D Haddock and the walk for campaign finance reform was the subject of a documentary entitled Run Granny Run; 
Whereas Doris Granny D Haddock wrote an autobiography entitled Granny D: You're Never Too Old to Raise a Little Hell; 
Whereas the Senate recognized the efforts of Doris Granny D Haddock at the passage of the McCain-Feingold Campaign Finance Reform Act; 
Whereas Doris Granny D Haddock was a strong political activist throughout her adult life; 
Whereas in 2004, at the age of 94, Doris Granny D Haddock ran for the office of Senator of the United States; 
Whereas Doris Granny D Haddock was married to James Haddock for 62 years; 
Whereas, in the 1960s, Doris Granny D Haddock and James Haddock successfully fought to stop the use of hydrogen bombs to build a port near an Eskimo village in the State of Alaska; 
Whereas Doris Granny D Haddock worked for the Bee Bee Shoe Company in Manchester, New Hampshire for 22 years; and 
Whereas Doris Granny D Haddock had 2 children, 8 grandchildren, and 16 great-grandchildren: Now, therefore, be it 
 
That Congress—
(1)recognizes Doris Granny D  Haddock, who inspired millions of people through remarkable acts of political activism; and
(2)extends the condolences of Congress to the Haddock family. 
 
